     Case 1:19-cv-08064-VM-RWL Document 17 Filed 07/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          July 8, 2020
---------------------------------- X
CAROLE SAWYER,                     :
                                   :          19 Civ. 8064
                    Plaintiff,     :
                                   :
     - against -                   :
                                   :
CARRIZO OIL & GAS, INC., et al.,   :
                                   :
                    Defendants.    :
-----------------------------------X
MURRAY BUDD,                       :
                                   :
                    Plaintiff,     :
                                   :
     - against -                   :          19 Civ. 8064
                                   :
CARRIZO OIL & GAS, INC., et al.,   :
                                   :
                    Defendants.    :                 ORDER
---------------------------------- X

VICTOR MARRERO, United States District Judge.

        A review of the Docket Sheet for this consolidated action

indicates that there has been no record of any proceedings or

filings of any papers or correspondence with the Court since

February 3, 2020. At that time Consolidated Plaintiff John Andre

filed     a   notice    of   voluntary   dismissal    pursuant    to    Rule

41(a)(1)(A)(i)     of    the   Federal   Rules   of    Civil     Procedure.

Accordingly, it is hereby

        ORDERED that the above-named Consolidated Plaintiffs inform

the Court, within thirty (30) days of the date of this Order,

concerning the status of this action and their contemplation with
    Case 1:19-cv-08064-VM-RWL Document 17 Filed 07/08/20 Page 2 of 2



regard   to    any   further   proceedings.    In   the   event   no   timely

response to this Order is submitted, the Court may dismiss the

action without further notice for lack of prosecution.



SO ORDERED.

Dated:        New York, New York
              8 July 2020
                                          _______________________
                                          __
                                           ___
                                             ___
                                               ___
                                                 ___
                                                   ____
                                                     ___
                                                     __
                                                      ___
                                                       __________
                                                               ____
                                                                  __
                                               VICTOR
                                               VICT
                                               VICT
                                               VI   O MARRERO
                                                   TOR  MAR
                                                         ARRE
                                                            RERO
                                                              RO
                                                   U.S.D.J
                                                   U.S.D
                                                    .S
                                                     S.DD.J
                                                         .




                                    -2-
